Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,701783. Although the claims at issue are not identical, they are not patentably distinct from each other because upon a first review of the pending claims the parent claims define all of the current claim structure.  
Claim Rejections - 35 USC § 112
Claim 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the exterior side of the dial".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,9,11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNeely (USPN 7,621,231).
With respect to claim 1, McNeely shows a reusable (functional language, reference capable of meeting function)  bottle cap (22), comprising: a cap housing (24) affixed to a valve housing (the opening of the bottle), wherein the cap housing (24) forms an upper side of the reusable bottle cap (22) and a lower side of the cap housing is configured to removably secure to a bottle (20); a dial (36, 26 make up the dial) rotatably enclosed between the cap housing (24) and the valve housing (opening of 20), wherein the dial (26,36) comprises an exterior side having indicia (52,38) thereon, wherein the indicia is selected from numbers, characters, or symbols; wherein the exterior side of the dial is viewable and rotatable through a window cutout (50), the window cutout disposed on an exterior sidewall (see drawing below) of the valve housing; wherein rotation of the dial (26) is isolated and independent from the lower side of the valve housing, such that securement of the value housing (the opening of the bottle) to the bottle (20) is unrelated to the rotation of the dial (26).  

    PNG
    media_image1.png
    244
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

With respect to claim 2, McNeely shows wherein a periphery of a lower side of the cap housing rests on a periphery of an upper side of the valve housing, forming a continuous exterior surface.  (Shown in fig. 5 above)
With respect to claim 9, McNeely shows wherein the valve housing is configured to seal an opening of the bottle when secured thereto and in all configurations of the dial.  
With respect to claim 11 McNeely shows wherein an interior sidewall of the lower side of the valve housing is configured to threadedly (32) secure to an opening of the bottle.  

Allowable Subject Matter
Claims 3-8,10,12,-17, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See also the 112 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736